  Case 1:21-cr-00115-ENV Document 19 Filed 04/06/21 Page 1 of 1 PageID #: 99

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEB                                                 271 Cadman Plaza East
F. #2019R01465                                      Brooklyn, New York 11201



                                                    April 6, 2021

By E-mail

The Honorable Eric N. Vitaliano
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:      United States v. Raymond Kohut
                        Criminal Docket No. 21-115 (ENV)

Dear Judge Vitaliano:

        The government respectfully moves for an order unsealing the complaint, arrest warrant,
order of detention, order setting conditions of release and notice of attorney appearance in this
matter. (ECF Nos. 1, 2, 5, 10 and 12). Further, the government respectfully requests that ECF
Nos. 3, 4, 6-9, 11, 13, 14, 15 and 17 remain under seal, because the reasons supporting sealing
those entries continue.



                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                             By:              /s/
                                                    Mark E. Bini
                                                    Assistant U.S. Attorney
                                                    (718) 254-8761
Enclosure

cc:    Clerk of Court (by ECF)
       Adam S. Fels, Esq. (by ECF)
